Title: From Benjamin Franklin to Gustavus Conyngham, 6 February 1782
From: Franklin, Benjamin
To: Conyngham, Gustavus


Sir,
Passy, Feb. 6. 1782.
I am to acknowledge the Receipt of two Letters from you, since you were at Nantes. In the first you desired a Copy of your Original Commission. I have caused [a] Search to be made, but can find no Trace of it, as at the Time it was given to you, the Commissioners were not yet in the Way of keeping Minutes of their Proceedings: and it is but a few Days since I have learnt from Dr. Bancroft that it was taken from you at Dunkirk and sent up with your other Papers to M. Le Comte de Vergennes. The first time I go to Versailles I will enquire for it, & try to recover it for you. And if it is lost, I will send you a Certificate that such a Commission did exist, tho’ at present not to be found.
In your second, you desire to know what Money Mr. Digges has charg’d as advanced to you. I never was able to obtain a regular Account from him of the Disposition of the Money I put into his Hands from time to time for the Relief of Prisoners in England: But I think he mentions in one of his Letters that he had paid 50 or 60£ for you. Probably this might not be true, for he is the greatest Vilain I ever met with, having the last Winter drawn upon me for 495£ for the Support of Prisoners, and applyed but 30£ to their Use. However he can have no Right to Demand any Repayment of you, having had the Money of me. With great Esteem, & best Wishes for your Prosperity, I have the honour to be, Sir, &c
Capt. Cunningham. à Nantes.
